Citation Nr: 1743862	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Miranda Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claims file has been transferred to the RO in Albuquerque, New Mexico.

In July 2016, the Veteran presented sworn testimony during a hearing held at the RO, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

This case was previously before the Board in October 2016.  At that time, the Board remanded the Veteran's claim for service connection for a right knee disability and a left knee disability.  In a rating decision of March 21, 2017, the RO granted service connection for a left knee condition, with an effective date of January 14, 2010, the date of the Veteran's initial claim.  The issue of a left knee disability service connection is no longer on appeal.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right knee disability, to include osteoarthritis, degenerative joint disease, and loose bodies of the anterior knee, is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, including osteoarthritis, degenerative joint disease and loose bodies of the anterior knee, have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The medical evidence of record establishes that the Veteran has a current disability, characterized as right knee joint osteoarthritis and degenerative joint disease with loose bodies of the anterior knee.  Additionally, the Veteran has reported that during active service, he injured his right knee while working on equipment.  The service treatment records document complaints of right patella injury on a tank bolt while the Veteran was fixing a transmission.  In short, elements (1) and (2) of Shedden have been established.

As for Shedden element (3), medical nexus evidence, a VA examiner determined that it was a was more likely than not that the Veteran's right knee degenerative joint disease with loose foreign bodies was due to his military service, noting that current x-rays correlate with his prior injury to the patella and anterior knee.  The examiner specifically noted service treatment records and the type of injury sustained while in service.

There is also a negative VA examination report from November 2011.  However, the findings of that examination lacked rationale.  Such limits its overall probative value.


Accordingly, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right knee condition is related to his military service.  38 U.S.C.A. § 1131(West 2014); 38 C.F.R. § 3.303(2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a right knee condition, to include osteoarthritis and degenerative joint disease with loose bodies of the anterior right knee, is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for right knee disability, to include osteoarthritis and degenerative joint disease with loose bodies of the anterior right knee, is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


